Citation Nr: 0835635	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
diabetes mellitus, type II, has required insulin and 
restricted diet, without any regulation of activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim for entitlement to an initial evaluation 
in excess of 20 percent for his service-connected diabetes 
mellitus, type II, arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder all of the veteran's service medical records, as well 
as his identified VA and private medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  During the course of 
this appeal, the veteran was scheduled for a VA examination 
to determine the severity of his diabetes mellitus.  A report 
in the claims folder, dated in August 2005, noted that this 
request was cancelled following the veteran's failure to 
report for the scheduled examination.  See 38 C.F.R. § 3.655 
(2007).  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Although the regulations do not give past medical 
reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Powell v. West, 13 Vet. 
App. 31, 34 (1999).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

In December 2003, the veteran filed his claim seeking 
entitlement to service connection for diabetes mellitus.  In 
August 2004, the RO issued a rating decision granting service 
connection at a 20 percent disability rating for diabetes 
mellitus, type II, effective from December 2002.  The veteran 
timely appealed this decision seeking a higher initial 
disability rating.

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, warrants a 20 percent disability rating.  
Diabetes mellitus is rated 40 percent when requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A note to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a total 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  Id.

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the extent of the veteran's 
disability, and that a higher rating is not warranted.  In 
order to be entitled to the next higher evaluation of 40 
percent under Diagnostic Code 7913, the evidence must show 
that the veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activity.  These criteria 
are conjunctive, meaning all three elements must be met.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

A review of the veteran's treatment records show that his 
diabetes mellitus, type II, is being treated with insulin and 
a restricted diet.  However, the medical evidence of record 
does not show that the veteran has been instructed by a 
physician to regulate or restrict his physical activities due 
to problems controlling his blood sugar.  More specifically, 
the veteran's diabetes mellitus, type II, is not shown to 
require regulation of his activities, defined as avoidance of 
strenuous occupational and recreational activities.  

In making this determination, the Board notes that a 
treatment report, dated in August 1999, noted that the 
veteran cut his lawn with a push mower for exercise.  A 
treatment report, dated in November 1999, concluded with a 
diagnosis of diabetes mellitus, type II, stable.  The report 
noted that the veteran was walking for exercise, and that he 
was not on a regular program.  A treatment report, dated in 
October 2001, noted that the veteran was on insulin for his 
diabetes mellitus, type II.  No restrictions on his 
activities were noted.  Thus, the criteria for a 40 percent 
rating are not met.  

Based upon its review of the evidence of record, the Board 
finds there is no basis for a higher disability rating in 
this matter.  As the preponderance of the evidence is against 
the claim for a higher rating, the benefit of the doubt rule 
is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER
 
An increased initial evaluation in excess of 20 percent for 
diabetes mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


